Exhibit 10.1

EXECUTION VERSION

AERPIO PHARMACEUTICALS, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made between Aerpio Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Michael Rogers (the
“Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on November 15, 2017, unless another
date is agreed to by the Company and the Executive (the “Commencement Date”) on
the terms of this Agreement and the Proprietary Rights Agreement (as defined
below);

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Employment.

(a)    Term. The Company agrees to employ the Executive, and the Executive
hereby accepts such employment commencing as of the Commencement Date and
continuing, until terminated in accordance with the provisions of Section 3. The
Executive’s employment with the Company shall be “at will,” meaning that the
Executive’s employment may be terminated by the Company or the Executive at any
time and for any reason subject to the terms of this Agreement. The time period
between the Commencement Date and the Date of Termination shall be referred to
herein as the “Term”.

(b)    Position and Duties. During the Term, the Executive shall serve as the
Chief Financial Officer of the Company, shall report to the Company’s Chief
Executive Officer (“CEO”) and shall have such powers and duties as may from time
to time be prescribed by the CEO or the Board of Directors of the Company (the
“Board”) or other authorized executive, provided that such duties are consistent
with the Executive’s position or other positions that he may hold from time to
time. The Executive shall devote substantially all his working time and efforts
to the business and affairs of the Company. The Company will provide the
Executive with indemnification protection for his role as the Chief Financial
Officer to the same extent as other officers of the Company. Notwithstanding the
foregoing, the Executive may serve on up to two (2) boards of directors of
companies of his choice, provided the Executive will notify the Board upon
joining or leaving any such board. The Executive may also serve on additional
boards of directors, with the approval of the Board, or engage in religious,
charitable or other community activities as long as such services and activities
(a) are disclosed to the Board when they require a significant time commitment
and (b) do not materially interfere with the Executive’s performance of his
duties to the Company as provided in this Agreement.

2.    Compensation and Related Matters.

(a)    Base Salary. During the Term, the Executive’s initial annual base salary
shall be $375,000. The Executive’s base salary shall be reviewed annually for a
potential increase by the Board or the Compensation Committee of the Board (the
“Compensation Committee”). The base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary shall be payable in a
manner that is consistent with the Company’s usual payroll practices for
executive officers.



--------------------------------------------------------------------------------

(b)    Incentive Compensation. During the Term, the Executive shall be eligible
to receive cash incentive compensation as determined in good-faith by the Board
or the Compensation Committee at least annually. The Executive’s target annual
incentive compensation shall be forty percent (40%) of his Base Salary (the
“Target Annual Incentive Compensation”). To earn any of the Target Annual
Incentive Compensation, the Executive must be employed by the Company on the
last day of the applicable year. The Target Annual Incentive Compensation if and
to the extent earned will be paid no later than March 15th of the next
succeeding year.

(c)    Stock Options. Subject to final approval by the Board, on or after the
Commencement Date, the Company shall grant the Executive an option to purchase a
number of shares of the Company’s common stock at the shares’ then fair market
value (“FMV”) which equals one percent (1.0%) of the Company’s shares then
outstanding on a fully-diluted basis, including for such purposes (i) the
exercise of all vested options and warrants and the conversion of all
convertible securities, and (ii) the amount of such grant (the “Initial Time
Based Equity Award”). To the extent permitted by the tax laws, the Initial Time
Based Equity Award shall be granted in the form of an incentive stock option
meeting the requirements of Section 422 of the Code except to the extent that
the Executive directs that the option be granted in whole or in part in the form
of a non-qualified stock option. To induce the Executive to become an employee
of the Company, the Executive hereby agrees that, to the extent any of the
Initial Time Based Equity Award is required (or elected by the Executive) to be
a non-qualified stock option, then such non-qualified stock option may be
granted to Executive as an as inducement grant consistent with the requirements
of NASDAQ Stock Market Rule 5635(c)(4) instead of pursuant to the Company’s
existing stock plan. The Initial Time Based Equity Award shall be subject to the
terms of and contingent upon Executive’s execution of a stock option award
agreement(s) issued pursuant to the Company’s stock plan or otherwise to the
extent issued as an inducement grant, including with respect to vesting and
exercisability. The Initial Time Based Equity Award shall be subject to
time-based vesting for a four-year period starting on the Commencement Date,
with 25% of the Initial Time Based Equity Award vesting on the one-year
anniversary of the Commencement Date, and then 2.0833% of the Initial Time Based
Equity Award vesting on the first day of each month after the one (1) year
anniversary of the Commencement Date. For clarity, any agreement evidencing an
equity award by the Company to the Executive will be consistent with, and
subject to, the terms of this Agreement.

(d)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its executive officers.

(e)    Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

 

2



--------------------------------------------------------------------------------

(f)    Vacations. During the Term, the Executive shall be entitled to accrue up
to twenty (20) paid vacation days in each year, which shall be accrued ratably.
The Executive shall also be entitled to all paid holidays given by the Company
to its executives.

3.    Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.

(b)    Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 consecutive days or 240 non-consecutive days
in any 12-month period. If any question shall arise as to whether during any
period the Executive is disabled so as to be unable to perform the essential
functions of the Executive’s Chief Financial Officer position with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Executive as to whether the Executive is so disabled or how long
such disability is expected to continue (provided that if the Company disputes
the certification from such physician selected by the Executive, then the
Executive will select a second physician reasonably acceptable to the Company
and with whom the Executive has had no prior relationship to provide a new
certification, and the original certification from the Executive’s first
selected physician will be of no effect), and such certification (from the first
or second physician, as the case may be) shall for the purposes of this
Agreement be conclusive of the issue. The Executive shall cooperate with any
reasonable request of the physician in connection with such certification. If
such question shall arise and the Executive shall fail to submit such
certification, the Company’s determination of such issue shall be binding on the
Executive. Nothing in this Section 3(b) shall be construed to waive the
Executive’s rights, if any, under law including, without limitation, the Family
and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. Mass. General Laws
Chapter 151B and/or the Americans with Disabilities Act, 42 U.S.C. §12101 et
seq.

(c)    Termination by Company for Cause. The Company may terminate the
Executive’s employment without notice hereunder for Cause. For purposes of this
Agreement, “Cause” shall mean: (i) conduct by the Executive constituting a
material act of misconduct in connection with the performance of his duties;
(ii) the commission by the Executive of any felony or a misdemeanor involving
moral turpitude, deceit or fraud, or any conduct by the Executive that would
reasonably be expected to result in material injury or material reputational
harm to the Company or any of its subsidiaries or affiliates if he were retained
in his position; (iii) a material breach by the Executive of any of the
provisions contained in this Agreement or in Section 7 or the Proprietary Rights
Agreement; (iv) a material violation by the Executive of the Company’s written
employment policies; or (v) failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or willful failure to preserve documents or other materials known to be relevant
to such investigation or the inducement of others to fail to cooperate or to
produce documents or other materials in connection with such investigation.

 

3



--------------------------------------------------------------------------------

(d)    Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e)    Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Executive’s Base Salary except for across-the-board salary reductions based
on the Company’s financial performance similarly affecting all or substantially
all senior management employees of the Company; (iii) a more than fifty
(50) mile change in the geographic location at which the Executive provides
services to the Company; or (iv) the material breach of this Agreement by the
Company. “Good Reason Process” shall mean that (i) the Executive reasonably
determines in good faith that a “Good Reason” condition has occurred; (ii) the
Executive notifies the Company in writing of the first occurrence of the Good
Reason condition within 60 days of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within 60 days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

(f)    Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

4.    Compensation Upon Termination.

(a)    Termination Generally. If the Executive’s employment with the Company is
terminated for any reason by the Executive or the Company or by death or
disability as set forth in this Agreement, the Company shall pay or provide to
the Executive (or to his authorized representative or estate) (i) any Base
Salary earned through the Date of Termination, (ii) unpaid expense
reimbursements (subject to, and in accordance with, Section 2(d)); (iii) unused
vacation that accrued through the Date of Termination; (iv) any vested benefits
the Executive may have under any employee benefit plan of the Company through
the Date of Termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans, and (v) any incentive
compensation for the year preceding the year in which the Date of Termination
occurs and to be paid to the Executive as provided by Section 2(b) if the
Executive had been employed at the end of a calendar year and such compensation
has not yet been paid as provided under Section 2(b) (collectively, the “Accrued
Benefit”).

(b)    Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement (provided to the Executive on the date
of termination or within five (5) business days thereafter) containing, among
other provisions, a general release of claims in favor of the Company and
related persons and entities (with reasonable and standard exceptions),
confidentiality, return of property and non-disparagement, in a form and manner
reasonably satisfactory to the Company and not containing additional obligations
regarding restrictive covenants other than Executive already agreed to (the
“Separation Agreement”) and the Separation Agreement becoming irrevocable, all
within the time period set forth in the Separation Agreement but in no event
more than 60 days after the Date of Termination:

(i)    the Company shall pay the Executive an amount equal to twelve
(12) months’ Base Salary (the “Severance Amount”). Notwithstanding the
foregoing, if the Executive materially breaches any of the provisions contained
in Section 7, all payments of the Severance Amount shall immediately cease; and

(ii)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health and dental
continuation, then the Company shall pay on the Executive’s behalf for twelve
(12) months or the Executive’s COBRA health and dental continuation period,
whichever ends earlier, an amount equal to the monthly employer contribution
that the Company would have made to provide health and dental insurance to the
Executive if the Executive had remained employed by the Company plus any
associated COBRA administrative fees; and

(iii)    upon the Date of Termination, all time-based stock options and other
time-based stock-based awards held by the Executive in which the Executive would
have vested if he had remained employed for an additional twelve (12) months
following the Date of Termination shall vest and become exercisable or
nonforfeitable as of the Date of Termination; and

 

5



--------------------------------------------------------------------------------

(iv)    the amounts payable under Section 4(b)(i) and (ii) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

5.    Change in Control. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions shall apply in lieu of, and expressly
supersede the provisions of Section 4(b), upon a Change of Control and if a
termination of employment occurs within fifteen (15) months after the occurrence
of the first event constituting a Change in Control. These provisions shall
terminate and be of no further force or effect beginning fifteen (15) months
after the occurrence of a Change in Control.

(a)    Change in Control Payments. During the Term, if within fifteen
(15) months after a Change in Control, the Executive’s employment is terminated
by the Company without Cause as provided in Section 3(d) or the Executive
terminates his employment for Good Reason as provided in Section 3(e), then,
subject to the signing of the Separation Agreement (given to the Executive
within five (5) business days after the Date of Termination) by the Executive
and the Separation Agreement becoming irrevocable and fully effective, all
within 60 days after the Date of Termination,

(i)    the Company shall pay the Executive a lump sum in cash in an amount equal
to one (1) times the sum of both (A) the Executive’s current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (B) the Executive’s Target Incentive Annual Compensation (or the
Executive’s Target Incentive Annual Compensation in effect immediately prior to
the Change in Control, if larger); and

(ii)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for twelve (12) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health and dental insurance to the
Executive if the Executive had remained employed by the Company; and

 

6



--------------------------------------------------------------------------------

(iii)    the amounts payable under this Section 5(a) shall be paid or commence
to be paid within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b)    Equity Post-Change of Control. Notwithstanding anything contrary in any
applicable option agreement or other stock-based award agreement, all stock
options and other stock-based awards of the Company held by the Executive
subject to time-based vesting shall immediately accelerate and become fully
exercisable or nonforfeitable upon the occurrence of the first event
constituting a Change in Control.

(c)    Additional Limitation.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which the Executive becomes subject to the excise tax imposed
by Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(ii)    For purposes of this Section 5(c), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

7



--------------------------------------------------------------------------------

(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(c)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

(b)    Definitions. For purposes of this Section 5, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(ii)    the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii)    the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities

 

8



--------------------------------------------------------------------------------

directly from the Company) and immediately thereafter beneficially owns
50 percent or more of the combined voting power of all of the then outstanding
Voting Securities, then a “Change in Control” shall be deemed to have occurred
for purposes of the foregoing clause (i).

6.    Section 409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d)    The parties intend that this Agreement shall be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

9



--------------------------------------------------------------------------------

(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

7.    Confidential Information, Noncompetition and Cooperation.

(a)    Proprietary Rights Agreement. Simultaneously with entering in this
Agreement, the Executive has executed and entered into that certain
Confidentiality IP Assignment Agreement (the “Proprietary Rights Agreement”),
the terms of which shall be incorporated by reference as material terms of this
Agreement.

(b)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company shall not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive shall not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive shall not bring to the premises of the Company
any copies or other tangible embodiments of non-public information belonging to
or obtained from any such previous employment or other party.

(c)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(f).

(d)    Relief. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such material breach.
Accordingly, notwithstanding Section 8 of this Agreement, the Executive agrees
that if the Executive materially breaches, or proposes to

 

10



--------------------------------------------------------------------------------

materially breach, any portion of this Agreement, the Company shall be entitled,
in addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company. In addition, in the event the
Executive materially breaches this Section 7 during a period when he is
receiving severance payments pursuant to Section 4 or Section 5 hereof, the
Company shall have the right to suspend or terminate such severance payments.
Such suspension or termination shall not limit the Company’s other options with
respect to relief for such breach and shall not relieve the Executive of his
duties under this Agreement.

(e)    Protected Disclosures and Other Protected Action. Nothing contained in
this Agreement limits the Executive’s ability to file a charge or complaint with
any federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing contained in this Agreement limits the
Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company, nor do any of the provisions
of this Section 7 apply to truthful testimony in litigation. If the Executive
files any charge or complaint with any Government Agency and if the Government
Agency pursues any claim on the Executive’s behalf, or if any other third party
pursues any claim on the Executive’s behalf, the Executive waives any right to
monetary or other individualized relief (either individually, or as part of any
collective or class action); provided that nothing in this Agreement limits any
right the Executive may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission.

8.    Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form mutually agreed upon by the parties or, in the
absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Boston, Massachusetts in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

9.    Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8, the parties hereby consent to the
jurisdiction of the Superior Court of The Commonwealth of Massachusetts and the
United States District Court for the District of Massachusetts. Accordingly,
with respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

 

11



--------------------------------------------------------------------------------

10.    Integration. This Agreement and the Proprietary Rights Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements between the parties concerning
such subject matter.

11.    Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12.    Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

13.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

12



--------------------------------------------------------------------------------

18.    Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of The Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles thereof.
With respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the United States Court of Appeals for the First Circuit.

19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

20.    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement, including Section 4, to the same extent
that the Company would be required to perform it if no succession had taken
place. Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a material breach of this
Agreement.

21.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

AERPIO PHARMACEUTICALS, INC.

By:  

/s/ Joseph Gardner

Its:  

President

EXECUTIVE

/s/ Michael Rogers

Michael Rogers

 

13